Allow me 
first to congratulate the President on his assumption 
of the presidency of the General Assembly at its sixty-
ninth session. I would also like to thank Mr. John 
Ashe for his work during his presidency of the General 
Assembly at its sixty-eighth session. Our appreciation 
also goes to Secretary-General Ban Ki-moon for his 
annual report on the work of the Organization (A/69/1).

We meet today on the eve of the seventieth 
anniversary of the founding of the United Nations, to 
which my country had the honour to contribute. That 
milestone reminds us of the need to draw lessons and 
explore the best ways to put an end to war and violence 
and to mobilize international efforts to combat terrorism 
and terrorists.

I wish to convey the concerns of my country, 
Lebanon, which is at the crossroads of a turbulent 
region. Today Lebanon is the target of a fierce terrorist 
onslaught being perpetrated by obscurantist and criminal 
groups. They have attacked many parts of Lebanon and 
caused the loss of military and civilian lives, as well 
as considerable material damage. Last month, terrorists 
kidnapped a number of soldiers and security officers. 
They took them hostage in order to bring pressure to 
bear on and to blackmail the Lebanese authorities. They 
brutally executed three of the detainees. Such crimes 
have impeded the ongoing indirect negotiations that 
my Government was conducting with the assistance of 
friendly countries to secure the release of the soldiers. 
I would like to underscore that compromise on our 
firm beliefs is not an option. We remain focused on the 
release of our soldiers, while preserving the sovereignty, 
territorial integrity and security of our country.


In combating terrorism, the Lebanese people stand 
united with its armed forces, which represent the main 
pillar on which we depend to safeguard our national 
sovereignty, security and peace. Our Government 
continues to rally the necessary support for its forces 
to be able to fulfil their duty. In that regard, Lebanon 
values the generous donation of the Kingdom of Saudi 
Arabia to support our armed forces. We also pay 
tribute to the initiative of the Secretary-General, who 
launched the International Support Group for Lebanon 
last September here in New York city. We express our 
satisfaction and reassurance over the outcomes of the 
meetings held by the Support Group this year in Paris 
and Rome.

The current international mobilization against 
terror reflects the international community’s awareness 
of the alarming situation in our region and the need 
to extinguish the flames of violence and prevent the 
spread of such attacks. Lebanon underscores the 
need for regional and international cooperation to 
fight terrorism. We welcome the Security Council 
resolutions on the subject, in particular resolutions 2170 
(2014) and 2178 (2014). Lebanon calls on its brothers 
and friends around the world to safeguard and protect it 
from regional power struggles.

Our fight against terrorism is not new. For years, 
Lebanon has suffered under the threat posed by political 
crimes, which have targeted many of its leaders, in 
particular former Prime Minister Rafik Hariri, and 
prominent media figures and intellectuals. We continue 
to follow the work of the Special Tribunal for Lebanon. 
We look forward to the establishment of the truth in 
order to put an end to impunity, enable justice to be 
served and deter criminals.

The events unfolding in vast areas of Syria and Iraq 
constitute human crimes that cannot be understood 
or accepted by any intellect or faith. Perpetrated in 
the name of Islam, such crimes have cost the lives of 
tens of thousands of Muslim civilians and have caused 
unprecedented waves of displaced people. In addition, 
those crimes have destabilized national entities, divided 
societies and destroyed human and material resources. 

That terrorist onslaught targets religious groups 
that since time immemorial have been an essential 
component of the social fabric of the region and a 
fundamental part of the social and cultural diversity 
that has long characterized the eastern Mediterranean. 
In the past few months, the entire world has witnessed 
attacks against Christians and Yazidis in Iraq, their 
forced expulsion and the destruction of their property 
and holy sites. Lebanon considers attacks against 
religions, their followers and sacred places to be an 
offence against human dignity and a violation of the 
freedom of religious belief and practice enshrined in 
the Charter of the United Nations and the International 
Bill of Human Rights, respect for which is guaranteed 
by our Lebanese Constitution.

Lebanon is proud to be the only country in the 
Arab and Islamic worlds where the President of the 
Republic is a Christian citizen. That confirms that our 
country, despite its political crises, has been a paragon 
of diversity in the Middle East, an exceptional example 
of coexistence and interaction among followers of 
different religions and sects and a model totally opposed 
to the notion of a racist State. I take this opportunity 
to reiterate before the General Assembly the Lebanese 
Government’s call for the election of a new Christian 
President of the Republic as soon as possible.

The painful and worrisome war in Syria, which 
has continued for more than four years, has driven 
nearly 1.5 million displaced Syrians to Lebanon — a 
number that is equivalent to one-third of the Lebanese 
population. In order to fully understand the dimensions 
of that situation, one would have to imagine 100 million 
people flooding into the United States of America 
and spreading out randomly through its cities, towns, 
schools and parks, with their related urgent needs 
and requirements, posing an unbearable burden at the 
economic, humanitarian, social, educational, health 
and security levels.

That huge number of displaced people weighs 
heavily on the Lebanese infrastructure, which already 
has structural problems. It puts pressure on the national 
economy, where growth has dropped to almost 0 per 
cent owing to the regional situation, which represents 
a loss of $7.5 billion for Lebanon, according to World 
Bank estimates. This reality constitutes a national 
disaster for us. The problem of the displaced Syrians, 
with all its serious economic, social and security 
implications, is not — and should not be — a purely 
Lebanese problem. It is a major regional crisis that we 
put before the international community, which must 
share that enormous burden with Lebanon. Such a 
burden cannot be borne by any country alone, no matter 
how large.

Lebanon reiterates its concern for the unity, 
sovereignty, independence and territorial integrity of 
Syria. In our Government policy statement, we have 


reaffirmed our commitment to the policy of keeping 
our distance in order to protect ourselves from the 
repercussions of the crisis in the neighbouring country.

On the eighth anniversary of the adoption of Security 
Council resolution 1701 (2006), Lebanon asserts its 
commitment to implementing all of the resolution’s 
provisions. We believe that it will strengthen stability 
and security in southern Lebanon and contribute to 
extending the State’s authority over its entire territory. 
We renew our appeal to the international community 
to compel Israel to fulfil all its obligations in that 
regard, to stop violating Lebanese sovereignty from the 
land, the sea and the air and to fully cooperate with 
the United Nations peacekeeping forces of the United 
Nations Interim Force in Lebanon (UNIFIL) in order to 
demarcate what is left of the Blue Line and immediately 
withdraw from the area north of Ghajar, the Sheba’a 
Farms and the Kfar Shouba Hills.

We also wish to reaffirm Lebanon’s full rights to its 
territorial waters and the natural oil and gas resources 
within its exclusive economic zone. Lebanon cannot 
fail to acknowledge the role of UNIFIL and the ongoing 
cooperation and coordination between UNIFIL and 
the Lebanese army. Lebanon would like to thank all 
nations that contribute to the Force, the Force leaders 
and the members of the Force for their dedication in 
the service of the stability and security of civilians in 
southern Lebanon.

Last month, the Gaza Strip was subjected to a new 
Israeli aggression, which killed hundreds of civilians, 
displaced more than a quarter of the population and 
destroyed homes, hospitals and infrastructure. Lebanon, 
which has paid dearly as a result of the repeated Israeli 
attacks, calls for legal accountability for the war crimes 
committed by Israel and for that country to be held 
accountable for its actions in order to prevent impunity.

Lebanon believes that Israel is responsible for 
frustrating all efforts to reach a peaceful settlement 
based on the two-State solution. It stresses the need 
for a just, comprehensive and lasting solution to the 
conflict in the Middle East, based on Security Council 
resolutions 242 (1967) and 338 (1973), the Madrid terms 
of reference for peace and the Arab Peace Initiative, 
adopted at the Beirut summit in 2002.

Today, the Levant seems to be the stage for 
dark and arbitrary tragedies, where the most recent 
manifestations of human savagery are being played out. 
Today, the Levant seems to be hostage to ignorance, 
extremism and obscurantism, plunged into a hatred 
arising from a distant past and guided by a fanaticism 
and instincts that yield only bloodshed. However, that 
troubled area was, is and will be home to many people 
who, like all other human beings, have land, homes, 
tales, dreams and a history. They are individuals who 
are eager to live as free and equal citizens in free and 
stable countries. They have sons and daughters who 
seek better opportunities for engagement in the world 
and a better place to live.

Humankind owes a debt to our Levant. We gave 
humankind enlightenment when darkness, extremism 
and ignorance were crippling the other side of the 
world. We still have much to offer and to add to the 
tremendous development of human progress and 
creativity. The world must stop counting our dead. It 
must meet its obligation and seek to establish peace in 
that tormented part of the world — a peace that is based 
on law, justice, respect for the sovereignty of nations 
and the protection of their security and territorial 
integrity, the safeguarding of the fundamental rights 
of individuals and groups, including their right to enjoy 
their wealth, and the protection of religious and ethnic 
diversity.

We, the Lebanese people, both at home and in 
every corner of the world, look to the United Nations 
for assistance. At the same time, we are determined to 
overcome the current crisis, as we have done so many 
times before. We are confident that, together, we will 
not allow any person, any circumstance or any party 
to extinguish the beacons of freedom, democracy, 
diversity, pluralism, knowledge and human rights in 
Lebanon.
